Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to method in a device and device, classified in G01S5/0236
II. Claim 25, drawn to method in a device, classified in H04W64/00
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as reducing OTDOA resources exchanged.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions require different fields of search and different prior art producing a burden on the examiner.  Inventions also likely to diverge in scope with further amendments and prosecution.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Zimmer Reg. 36977 on 10/4/2022 a provisional election was made without traverse to prosecute the invention I of Claims 1-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 25 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-14, 20, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0324163 A1 to WERNER, Bet al. (hereinafter 'WERNER').

Consider Claim(s) 1 and 24
WERNER discloses a method performed in a mobile device for estimating position of the mobile device (a method performed by a mobile station for estimation a position of the mobile station; paragraphs [001 OJ, [0035)),
the method comprising: receiving, from a network server, observed time difference of arrival (OTDOA) assistance data for a first plurality of cells from a base station almanac (BSA) accessible to the network server (receiving from a location server "LS" 120, OTDOA assistance information for a plurality of base stations (cells) from a base station almanac accessible to the LS 120; paragraphs (0033)-(0034), (0038)-(0040), (0049)-(0050)); 
storing, within a memory of the mobile device, the OTDOA assistance data as a first micro-BSA (the OTDOA assistance data is stored in the mobile station as base station almanac data; figures 13-14, paragraphs (0033), (0057), (0066), (0084)); and 
determining an initial position estimate for the mobile device based upon time difference of arrival "TDOA" measurements associated with an initial subset of the first plurality of cells and initial OTDOA assistance data corresponding to the initial subset of the first plurality of cells (determining a position estimate for the mobile station based on time difference of arrival measurements associated with two pairs of base stations from the plurality of base stations and OTDOA assistance data corresponding to the two pairs of base stations; figures 13-14, paragraphs (0046)-(0047), (0052), (00841) wherein the initial OTDOA assistance data is generated by the micro-BSA based upon an initial seed estimate (the initial OTDOA is generated based on seed location information; figures 14, 16, paragraphs (0036), (0057), (00841).

Consider Claim(s) 2
Werner discloses The method of claim 1 further including storing, within the memory of the mobile device, additional OTDOA assistance data for a second plurality of cells from the BSA as a second micro-BSA wherein the second plurality of cells includes at least one cell not included within the first plurality of cells (storing additional OTDOA assistance data as an updated BSA for a second set of base station pairs including additional base stations not included in the plurality of cells used to generate the first position estimate; paragraphs [0058)-(0060), (0063), [0065)-(0067)).
Consider Claim(s) 3
WERNER discloses The method of claim 1 further including determining an improved position estimate for the mobile device based upon TDOA measurements associated with an additional subset of the first plurality of cells and improved OTDOA assistance data corresponding to the additional subset of the first plurality of cells wherein the improved OTDOA assistance data is generated by the micro-BSA based upon the initial position estimate (determining additional position estimates for the mobile station by updating the first position estimate using updated OTDOA assistance data and additional TDOA measurements generated from OTDOA assistance data received from the LS 120 for additional pairs of neighboring base stations; figures 13-14, paragraphs (0057)-(0059), (0061), (0063), (0066)-(0067), (0084)).
Consider Claim(s) 4
WERNER discloses The method of claim 1 wherein the initial seed estimate is based upon a cell ID (the seed location is based on a cell identifier; figure 4, paragraphs (0043), (0048)-(0050)).
Consider Claim(s) 5
WERNER discloses The method of claim 3 further including determining additional position estimates for the mobile device based upon further improved OTDOA assistance data generated by the micro-BSA based upon a prior one of the additional position estimates (determining additional position estimates for the mobile station based on iteratively improved OTDOA assistance data generated as updated BSA data based on prior position estimates; paragraphs [0057), [0063), (0066)-(0067), [0084)).

Consider Claim(s) 12
WERNER discloses The method of claim 5 further including removing, from the first micro-BSA, a portion of the OTDOA assistance data corresponding to at least one of the first plurality of cells based upon one or more of the additional position estimates (additional position estimates are used to update the OTDOA assistance data in the base station almanac data, which would include removing OTDOA assistance data that is no longer relevant based on the updated OTDOA assistance data; paragraphs [0052)-(0054), (0057), [0066)-(0067), [00841).
Consider Claim(s) 13
WERNER discloses The method of claim 1 further including requesting additional OTDOA assistance data from the BSA wherein the additional OTDOA assistance data is associated with cells other than the first plurality of cells, the requesting being based upon one or more of: cell statistics associated with the first plurality of cells, results of scanning the first plurality of cells, and mobility of the mobile device (requesting additional OTDOA assistance data from the base station almanac associated with additional base stations associated with alternative networks other than the plurality of base stations used to generate the first position estimate; paragraphs (0043)-(0044), (0051).
Consider Claim(s) 14
WERNER discloses The method of claim 13 wherein the cell statistics include one or more of power received and timing measurements (the mobile station performs timing measurements for the plurality of base stations; paragraphs [0045]-[0047]).
Consider Claim(s) 20
WERNER discloses The method of claim 3 wherein the additional subset of the first plurality of cells includes N cells, the method further including verifying that N exceeds a minimum number (the at least five base stations are used to provide at least five seed locations for applying a least mean square method for minimizing an error; figure 6, paragraphs [0056]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324163 A1 to WERNER, Bet al. (hereinafter 'WERNER') in view of US 2018/0348332 A1 to Swiss Timing Ltd et al. (hereinafter 'SWISS').

Consider Claim(s) 6
WERNER discloses The method of claim 5
Werner does not explicitly teach further including assessing a quality of the additional position estimates by at least one of: (i) evaluating contours in a position estimation cost function, and (ii) calculating a time difference of arrival (TDOA) residual error vector.
Swiss teaches further including assessing a quality of the additional position estimates by at least one of: (i) evaluating contours in a position estimation cost function, and (ii) calculating a time difference of arrival (TDOA) residual error vector (See Swiss Paragraphs [0014). [0017], [0028], [0031]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Werner to include the noted teachings of Swiss in order to provide the advantages of ensuring good calibration results are obtained by providing more precise initial position estimations (See Swiss Paragraph [0031]).
Consider Claim(s) 7
The combination of Werner in view of Swiss teaches The method of claim 6 further including requesting updated OTDOA assistance data from at least one of the micro-BSA and the network server when the quality is below a defined quality threshold (See Swiss Paragraphs [0028], [0031]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Swiss in order to provide the advantages of ensuring good calibration results are obtained by providing more precise initial position estimations (See Swiss paragraph [0031]).

Consider Claim(s) 8
The combination of Werner in view of Swiss teaches The method of claim 6 wherein elements of the TDOA residual error vector correspond to selected cells of the first plurality of cells, the method further comprising excluding at least one element of the TDOA residual error vector having a high error value exceeding one or more low error values associated with other of the elements (See Swiss the residual error vector corresponds to selected beacons, where residual errors having a value considered to be an outlier are excluded; paragraphs [0031)-(0033], claim 12 of SWISS).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Swiss in order to provide the advantages of ensuring good calibration results are obtained by providing more precise initial position estimations (See Swiss paragraph [0031]).

Claims 15, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324163 A1 to WERNER, Bet al. (hereinafter 'WERNER') in view of US 2017/0052028 A1 to Zendrive, Inc. (hereinafter 'ZENDRIVE').

Consider Claim(s) 15
WERNER discloses The method of claim 1 wherein the additional subset of the first plurality of cells includes N cells (See Werner the additional base stations include five base stations BS_A-BS_E; paragraph [0063]).
Werner does not explicitly teach The method further including selecting the N cells at least in part to minimize a geometric dilution of precision.
Zendrive teaches The method further including selecting the N cells at least in part to minimize a geometric dilution of precision (See Zendrive modifying operating states for collecting GPS data of a GPS receiver to minimize GOOP values; paragraphs [0030). [0033]-[0034]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Werner to include the noted teachings of Zendrive in order to provide the advantages of improving prediction location accuracy when GPS unavailable (Zendrive [0014]).

Consider Claim(s) 17

The combination teaches The method of claim 15 further including: detecting the geometric dilution of precision associated with the N cells exceeds a defined threshold; refraining, based upon the detecting, from using either the initial position estimate or the improved position estimate in positioning of the mobile device (See Zendrive if GDOP is above a threshold, the GPS receiver is switched off (refraining from using the position estimate); paragraph [0033]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Zendrive in order to provide the advantages of improving prediction location accuracy when GPS unavailable (Zendrive [0014]).

Consider Claim(s) 18

The combination teaches The method of claim 15 further including: detecting the geometric dilution of precision associated the N cells exceeds a defined threshold; returning, based upon the detecting, an error result relating to positioning of the mobile device (See Zendrive (if GDOP is above a threshold, GPS errors are produces with respect to positioning a mobile device; paragraphs [0033] & [0049)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Zendrive in order to provide the advantages of improving prediction location accuracy when GPS unavailable (Zendrive [0014]).

Consider Claim(s) 19

The combination teaches The method of claim 15 further including: detecting the geometric dilution of precision associated with the N cells exceeds a defined threshold; estimating, in response to the detecting, a position of the mobile device using an alternate positioning method not involving TDOA measurements (See Zendrive if GDOP is above a threshold, using supplementary navigation data (alternate positioning method), such as visual data, audio data, and accelerometer data not involving TDOA measurements); paragraphs [0033), [0035), [0037]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Zendrive in order to provide the advantages of improving prediction location accuracy when GPS unavailable (Zendrive [0014]).

Consider Claim(s) 23

Werner discloses  The method of claim 1 wherein determining, an updated position estimate for the mobile device based upon additional time difference of arrival (TDOA) measurements associated with the initial subset of the first plurality of cells and additional OTOOA assistance data corresponding to the initial subset of the first plurality of cells wherein the additional OTDOA assistance data is generated by the micro-BSA based upon the initial position estimate (See Werner determining additional position estimates for the mobile station by updating the first position estimate using updated OTOOA assistance data and additional TOOA measurements generated from OTOOA assistance data received from the LS 120 for at least the two pairs of neighboring base stations; figures 13-14, paragraphs [0057]-[0059], [0061), [0063), [0066)-(0067), [0084)).

WERNER fails to disclose wherein the mobile device transitions, after determining the initial position estimate, into a low power sleep mode, the further including: determining, upon the mobile device temporarily transitioning out of the low power sleep mode, an updated position estimate; wherein the mobile device transitions, after determining the updated position estimate, into the low power sleep mode.
Zendrive teaches wherein the mobile device transitions, after determining the initial position estimate, into a low power sleep mode, the further including: determining, upon the mobile device temporarily transitioning out of the low power sleep mode, an updated position estimate; wherein the mobile device transitions, after determining the updated position estimate, into the low power sleep mode (See Zendrive a GPS receiver has a defined duty cycle for estimating a position, where an off cycle of the duty cycle would be a low power mode; paragraphs [0028], [0030]-[0032]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Werner to include the noted teachings of Zendrive in order to provide the advantages of improving prediction location accuracy when GPS unavailable (Zendrive [0014]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WERNER, in view of ZENDRIVE as for claim 15 above, and in further view of US 2013/0109405 A1 to SIOMINA, I et al. (hereinafter 'SIOMINA').

Consider Claim(s) 16

WERNER, in view of ZENDRIVE, discloses the method of claim 15.  The combination does not teach the selecting is further based upon a method of Circular Sector Assistance Data Generation. 
SIOMINA discloses wherein the selecting is further based upon a method of Circular Sector Assistance Data Generation (See Siomina position reporting used for assisted GPS data is based on a circular sector; paragraphs [0053), [0091]-[0095]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of WERNER to include wherein the selecting is further based upon a method of Circular Sector Assistance Data Generation, as taught by SIOMINA, in order to provide the advantages of enhancing performance of GPS terminals (See SIOMINA;
paragraph [0053]).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0324163 A1 to WERNER, Bet al. (hereinafter 'WERNER') in view of US 9,820,091 B1 to QUALCOMM Incorporated (hereinafter 'QUALCOMM'). 

Consider Claim(s) 21
WERNER discloses The method of claim 3 wherein the determining the improved position estimate further includes: calculating a first position estimate for the mobile device based upon TDOA measurements associated with a first configuration of cells within the first plurality of cells and first improved OTDOA assistance data corresponding to the first configuration of cells (See Werner determining a first position estimate for the mobile station based on time difference of arrival measurements associated with two pairs of base stations from the plurality of base stations and OTDOA assistance data corresponding to the two pairs of base stations: figures 13-14, paragraphs [0046)-[0047], [0052), [0084]);
calculating a second position estimate for the mobile device based upon TDOA measurements associated with a second configuration of cells within the first plurality of cells and second improved OTDOA assistance data corresponding to the second configuration of cells (determining additional position estimates for the mobile station by updating the first position estimate using updated OTDOA assistance data and additional TDOA measurements generated from OTDOA assistance data received from the LS 120 for additional pairs of neighboring base stations: figures 13-14, paragraphs [0057)-[0059]. [0061), [0063), [0066)-[0067), [0084)); 
calculating a third position estimate for the mobile device using an alternate positioning method not involving TDOA measurements (See Werner calculating an estimate of position using a GPS receiver (alternative positioning method); paragraph (0071]).  

Werner does not explicitly teach wherein the first configuration of cells is characterized by a first geometric dilution of precision (GDOP): wherein the second configuration of cells is characterized by a second GDOP: and selecting among the first position estimate, the second position estimate and the third position estimate. 
QUALCOMM teaches wherein the first configuration of cells is characterized by a first geometric dilution of precision (GDOP): wherein the second configuration of cells is characterized by a second GDOP: and selecting among the first position estimate, the second position estimate and the third position estimate. (See Qualcomm a subscription providing a best prediction location estimate is determined by comparing differing GDOP values for different subscriptions having different cell configurations: column 11, line 57 - column 12, line 13; column 14, line 63-column 15, line 30). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of WERNER to include the noted teachings of Qualcomm, in order to provide the advantages of providing more accurate location via diversity (Qualcomm Col. 2 lines 1-15).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over WERNER, in view of QUALCOMM as for claim 21 above, and in further view of US 2013/0109405 A1 to SIOMINA, I et al. (hereinafter 'SIOMINA').
Consider Claim(s) 22
The combination of Werner and Qualcomm does not teach wherein the alternate positioning method is enhanced cell ID.  
Siomina teaches wherein the alternate positioning method is enhanced cell ID (See Siomina enhanced cell id methods used for determining position information; Paragraphs [0036]-[0037]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Siomina in order to provide the advantages of enhancing performance of GPS terminals (See Siomina; paragraph [0053]).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim 9, In the closest prior art, SWISS discloses wherein elements of the TDOA residual error vector correspond to selected cells of the first plurality of cells (the residual error vector corresponds to selected beacons of a plurality of beacons; paragraphs [0029)-(0030)), the TDOA residual error vector being denoted by e and having the form of: where r is a TDOA measurement vector for one of the additional position estimates and wherein each element of r includes a TDOA measurement associated with one of the selected cells, and where h(x) is a TDOA vector for a position estimate x (the residual error vector is calculated based on TDOA measurements for position estimates and calculated by normalizing each nth error vector by a number of base stations: paragraphs (0014), (0017), [0029)-[0031], [0033)); where x_m is the location of the mth cell and x_ 1 is the location of a TDOA reference cell (a formula is given that includes locations of n beacons and a reference beacon; paragraphs (0013), (0033]).
SWISS and the references of record fail to disclose where h(x) is a TDOA vector for a position estimate x and is given by: h_m(x) = (1/c)*(llx-x_mll -llx-x_ 111), where x_m is the location of the mth cell and x_ 1 is the location of a TDOA reference cell which is included in the improved OTDOA assistance data. Specifically, while SWISS provides a formula for based on a residual error vector, the formula provided is disparate from that of the instant application. SWISS provides a formula to minimize an objective function based on N residual error vectors (see SWISS; paragraph (0033]), while the instant application calculates a single error vector, which is dependent on the speed of light. 
Claims 10 and 11 contain allowable subject matter for the same reasons and claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UMAIR AHSAN/Examiner, Art Unit 2647